Exhibit 10.19

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2013)

Fortune Brands Home & Security, Inc. (the “Company”) established this Directors’
Deferred Compensation Plan (the “Plan”) to assist the Company in attracting and
retaining persons of competence and stature to serve as Directors by giving
those Directors the option of deferring the receipt of the cash fees and shares
of Company common stock payable to them by the Company for their services as
Directors.

1. Effective Date. The Plan was established by the Company effective as of
October 3, 2011 and is hereby amended and restated effective January 1, 2013.

2. Eligibility and Participation. Each Director of the Company who (a) is duly
elected to the Company’s Board of Directors (the “Board of Directors” or the
“Board”) and (b) is not an employee of the Company is an “Eligible Director.”
Each Eligible Director may elect to defer the receipt of any (i) fees, stipends,
or other remuneration otherwise payable in cash (“Director Cash Fees”) and
(ii) shares of Company common stock granted annually (“Director Shares”) to the
Eligible Director by the Company for services as a Director in accordance with
Section 4 below (together, Director Cash Fees and Director Shares shall be
referred to as “Directors’ Fees”). Each Eligible Director who elects to defer
Directors’ Fees under the Plan is a “Participant” in the Plan.

3. Administration. The Board appoints the Company’s Nominating and Corporate
Governance Committee to act as the administrator of the Plan (referred to herein
as the “Administrator”). The Administrator will serve at the pleasure of the
Board of Directors and will administer, construe and interpret the Plan in its
sole discretion. The Administrator will not be liable for any act done or
determination made in good faith. The Board of Directors has the power to
designate an additional or replacement Administrator at its discretion. The
expense of administering the Plan shall be borne by the Company and shall not be
charged against benefits payable hereunder.

4. Deferrals.

(a) Deferral Election. An Eligible Director may file with the Administrator, on
or before November 1 of each calendar year, an election in writing to defer all
or a portion of the Directors’ Fees to be earned by the Eligible Director in the
following calendar year (a “Deferral Election”). In the year in which a Director
first becomes eligible to participate in the Plan, the Director may make a
Deferral Election with respect to services to be performed subsequent to the
date of the Deferral Election if the Director files such election with the
Administrator no later than thirty (30) days after the date on which the
Director becomes eligible to participate in the Plan. If a Deferral Election is
filed, an amount equal to all or a portion (as designated in the Deferral
Election) of the Directors’ Fees earned by the Participant for the following
calendar year (or the remainder of the calendar year, in the case of new
directors) will be credited to a deferral account maintained on behalf of that
Participant (the “Deferral Account”) in accordance with Section 4(d).

(b) Minimum Deferral. If a Participant makes a Deferral Election, the amount of
such election may not be less than $5,000 of Director Cash Fees per calendar
quarter.



--------------------------------------------------------------------------------

(c) Conversion Election. When filing a Deferral Election with respect to
Director Cash Fees, an Eligible Director may elect in writing to irrevocably
convert all or a portion of such deferred Director Cash Fees to shares of
Company common stock (a “Conversion Election”) in accordance with
Section 4(e)(ii) below. Such converted Director Cash Fees shall be treated as
Director Shares for all purposes of the Plan, including but not limited to
crediting a Participant’s Deferral Account under Section 4(d), calculating
Dividend Equivalents under Section 4(e)(iii), and making distributions under
Section 5. Shares issued under the Conversion Election shall be, and hereby are
deemed to be, granted pursuant to the Fortune Brands Home & Security, Inc. 2011
Long-Term Incentive Plan (the “LTIP”) or any other equity compensation plan
subsequently adopted by the Company.

(d) Accounting. A Deferral Account consisting of a subaccount for Director Cash
Fees and a subaccount for Director Shares (as applicable) will be maintained by
the Company and will list and reflect each Participant’s credits and valuations.
The Company will credit to the Participant’s subaccount for Director Cash Fees
an amount equivalent to the Director Cash Fees for which the Participant has
made a Deferral Election (other than Director Cash Fees subject to a Conversion
Election). The Company will credit to the Participant’s subaccount for Director
Shares (i) the number of share equivalents representing the number of Director
Shares for which the Participant has made a Deferral Election and (ii) the
number of share equivalents determined under Section 4(e)(ii) with respect to a
Conversion Election. The credits described in this Section 4(d) will be made on
the date on which the Directors’ Fees would have been paid or issued absent a
Deferral Election.

The Plan is unfunded and no funds will be segregated into the Deferral Account
of Participants. The Administrator will provide each Participant an annual
statement of the balance in that Participant’s Deferral Account.

(e) Valuation.

(i) Director Cash Fees. At the end of each calendar quarter, each Participant’s
subaccount for Director Cash Fees will be credited with interest on the value of
his or her subaccount for Director Cash Fees at the beginning of the quarter.
The interest rate applicable for a calendar quarter will be the average rate of
the final auction of the prior quarter for the sale of 13-week U.S. Government
bills, rounded up to the nearest five-hundredths of one percent (.05%). If such
rate is no longer available, a substantially similar one selected by the
Administrator shall be used. Interest will be calculated on the basis of actual
days over a 360-day year.

(ii) Conversion of Director Cash Fees. If a Participant makes a Conversion
Election, the Company will credit the Participant’s subaccount for Director
Shares with a number of share equivalents determined by dividing the Director
Cash Fees subject to such Conversion Election by the closing price of the
Company’s common stock on the last business day before such Director Cash Fees
would have been payable to the Participant in the absence of the Deferral
Election.



--------------------------------------------------------------------------------

(iii) Dividends on Deferred Director Shares. On each dividend payment date, an
amount equal to the dividend, if any, payable with respect to a share of Company
common stock multiplied by the number of share equivalents credited to the
Participant’s subaccount for Director Shares will be credited to the
Participant’s subaccount for Director Shares (“Dividend Equivalents”). Such
Dividend Equivalents will be credited in cash to the extent such dividends would
have been paid in cash or in additional share equivalents to the extent such
dividends would have been paid in shares of Company common stock. Dividend
Equivalents credited in cash shall be credited with interest at the same time
and in the same manner as Director Cash Fees credited to a Participant’s
subaccount for Director Cash Fees as described in Section 4(d)(i).

5. Distribution. Distribution of a Participant’s Deferral Account will be made
as soon as practicable in the January following the calendar year in which the
Participant’s “Separation from Service” (as defined in Treas. Reg. §1.409A-1(h)
and in accordance with Treas. Reg. §1.409A-1(i)(2)) from the Company occurs in
(i) whole shares of common stock of the Company with respect to the number of
whole share equivalents credited to the Participant’s subaccount for Director
Shares and (ii) a single lump sum cash payment equal to the sum of the balance
of the Participant’s subaccount for Director Cash Fees and any cash Dividend
Equivalents (and interest thereon) credited to the Participant’s subaccount for
Director Shares. For this purpose, “Separation from Service” shall mean the
cessation of services to the Company or its subsidiaries in the capacity of
(i) an employee, (ii) a non-employee member of the Board, and (iii) a consultant
or other independent advisor to the Company or its subsidiaries.

6. Separation from Service due to Death. In the event of a Participant’s
Separation from Service by reason of death, the Administrator will, as soon as
reasonably practicable following Separation from Service but in no event later
than 90 days after the Participant’s death, distribute amounts credited to the
Deferral Account to the beneficiary or beneficiaries of the Participant. Each
Participant has the right to designate one or more beneficiaries to receive
distributions in the event of a Participant’s death by filing with the
Administrator a Beneficiary Designation Form at the time and in the manner
specified by the Administrator. The designated beneficiary or beneficiaries may
be changed by a Participant at any time prior to that Participant’s death by the
delivery to the Administrator of a new Beneficiary Designation Form. If no
beneficiary has been designated, or if no designated beneficiary survives the
Participant, distributions pursuant to this provision will be made to the
Participant’s estate.



--------------------------------------------------------------------------------

7. Effect of Change of Control. In the event of a Change of Control of the
Company, the entire unpaid balance of each Participant’s Deferred Account shall
be paid in a lump sum cash payment and whole shares of Company common stock (as
applicable) to the Participant as of the effective date of the Change of
Control. Change of Control shall mean the first to occur of any of the following
events, but only to the extent that such event is described in Internal Revenue
Code (“Code”) Section 409A(a)(2)(A)(v):

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person) securities of the Company representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or

(b) during any period of twelve months (not including any period prior to the
execution of this Plan), a majority of members of the Board are replaced by
Directors (whose appointment or election is not endorsed by at least a majority
of the members of the Board before the date of the appointment or election); or

(c) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company, but not including
persons solely because they purchase stock of the Company at the same time or as
a result of the same public offering), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the combined voting power of the stock of the Company but only if
such person or group did not own more than 50% of the combined voting power of
the stock of the Company prior to such acquisition; or

(d) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business transaction with the Company, but not including
persons solely because they purchase assets of the Company at the same time),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions, except where the assets are transferred to
(i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
outstanding stock of the Company, or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in (iii), above.

8. Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit or payment hereunder will not, to the extent permitted by law,
be subject in any manner to attachment or other legal process for the debts of
that Participant; and no account, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance except by
will, by the laws of descent and distribution, or pursuant to a domestic
relations order that meets the requirements of Code Section 414(p)(1)(B).



--------------------------------------------------------------------------------

9. Section 409A Compliance. Notwithstanding any provision to the contrary, this
Plan is intended to comply with Code Section 409A and the interpretive guidance
thereunder. The Plan shall be construed and interpreted in accordance with such
intent. If any provision of this Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10. Unsecured Obligation. The obligation of the Company to make distributions of
amounts credited to the Participant’s Deferred Account shall be a general
obligation of the Company, and such distribution shall be made only from general
assets and property of the Company. The Participant’s relationship to the
Company under the Plan shall be only that of a general unsecured creditor and
neither this Plan, nor any agreement entered into hereunder, or action taken
pursuant hereto shall create or be construed to create a trust for purposes of
holding and investing the Deferral Account balances. The Company reserves the
right to establish such a trust; provided that, in no event shall the Company
make a contribution or deposit to a trust (a) in connection with a change in the
financial health of the Company or an affiliate; or (b) during any restricted
period with respect to a qualified defined benefit plan maintained by the
Company or an affiliate. The establishment of a trust shall not create any
rights in or against any amounts held thereunder.

11. Amendment or Termination. The Board of Directors or the Nominating and
Corporate Governance Committee may amend this Plan at any time and from time to
time. The Board of Directors may terminate this Plan and distribute the Deferral
Accounts of Participants, to the extent permitted under Code Section 409A and
the regulations promulgated thereunder or other applicable published guidance
issued by the U.S. Department of Treasury or the Internal Revenue Service. Any
amendment or termination of this Plan will not adversely affect the rights of a
Participant accrued prior thereto without that Participant’s written consent,
except to the extent required by law.

12. Taxes. The Company is not responsible for the tax consequences under
federal, state or local law of any election or payment of amounts made by any
Participant under the Plan. All payments under the Plan are subject to
withholding and reporting requirements to the extent required by applicable law.

13. No Right to Continued Membership on the Board. Nothing in this Plan confers
upon any Director any right to continue as a Director of the Company or
interferes with the rights of the Company and its shareholders.

14. Applicable Law. To the extent not preempted by federal law, this Plan shall
be construed, administered and governed in all respects under and by the laws of
the State of Delaware, without giving effect to its conflict of laws principles.
The jurisdiction and venue for any disputes arising under, or any action brought
to enforce (or otherwise relating to), this Plan shall be exclusively in the
courts in the State of Illinois, County of Cook, including the Federal Courts
located therein (should Federal jurisdiction exist).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
Senior Vice President, General Counsel and Secretary this 4th day of December
2012.

 

FORTUNE BRANDS HOME & SECURITY, INC.

By:

 

/s/ Lauren S.Tashma



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION

Complete only if you have not previously filed a Deferral Election, or you now
wish to change your previous Deferral Election(s) or Conversion Election for the
upcoming year.

I,                             , make the following election under the Fortune
Brands Home & Security, Inc. Directors’ Deferred Compensation Plan (the “Plan”)
with respect to fees earned beginning January 1, 201     for services as a
Director of Fortune Brands Home & Security, Inc. (the “Company”). Any
capitalized term that is not defined will have the meaning set forth in the
Plan.

A. Deferral Election. I elect to defer receipt of my Directors’ Fees as follows:

 

   DIRECTOR CASH FEES         DIRECTOR SHARES

¨        

   all of my Director Cash Fees     

¨        

   all of my Director Shares   

or

  

AND/OR

    

or

¨        

   $             per calendar quarter of my Director Cash Fees (may not be less
than $1,000 per calendar quarter)     

¨        

                of my annual grant of Director Shares

B. Conversion Election. I elect to convert     % of the deferred Director Cash
Fees described in Part A. into share equivalents under the Plan.

This Deferral Election (and, if applicable, Conversion Election) supersedes any
prior deferral or conversion elections under the Plan and will remain in effect
for future years unless changed through a future election or operation of the
Plan. The Plan is unfunded. All deferrals and interest are maintained as general
assets of the Company. You should carefully review the enclosed Plan before you
elect to defer.

If you have any questions regarding the Plan, please call Angela Pla at
(847) 484-XXXX. Please remember that if you would like to participate, this
Deferral Election must be returned by November 1st preceding the year in which
the fees are earned.

 

 

     

 

Director’s Signature       Date

 

     

 



--------------------------------------------------------------------------------

Director’s Name (please print)

  Social Security No.                

FORTUNE BRANDS HOME & SECURITY, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION

In accordance with the terms of the Fortune Brands Home & Security, Inc.
Directors’ Deferred Compensation Plan (the “Plan”), the individual whose name
appears below, who serves as a Director of Fortune Brands Home & Security, Inc.
(the “Company”), hereby designates the individual(s) named below as his or her
beneficiary or beneficiaries with respect to his or her Deferral Account (and
any other amounts due to him or her) under the Plan. This designation shall
supersede any and all previous beneficiary designations made by the Director
with respect to his or her Deferral Account under the Plan. Any capitalized term
that is not defined will have the meaning set forth in the Plan.

1. Primary Beneficiary. The following person, or persons, are designated as
primary beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 



--------------------------------------------------------------------------------

2. Secondary Beneficiary. The following person, or persons, are designated as
secondary Beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 

Name:

  

 

Relationship:

  

 

Address:

  

 

  

 

  

 

Percent:

  

 

 

 

    

 

Director’s Signature      Date

 

    

 

Director’s Name (please print)      Social Security No.

 